Citation Nr: 1422274	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right hip disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2011; a transcript is of record.  In December 2011, the Board remanded the issue for further development and consideration.  

The paper claims file and Virtual VA electronic records have been reviewed; there are currently no records in the Veterans Benefit Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior remand, the Veteran reports that he injured his right hip in 2002, approximately 6-8 months prior to retirement from service in January 2003.  He states that he sought treatment, including physical therapy, and that he reported continuing problems at his retirement physical in 2002.  The Veteran also reported injuring his right hip a few years after service, and he has denied any treatment for the right hip after service.  See, e.g., February 2011 hearing transcript.

The Board previously stated that any such service records were not in the claims file.  As such, the case was remanded for attempts to obtain the identified service treatment records, as well as for a VA examination regarding his right hip disorder.  The AOJ attempted to obtain any outstanding service treatment records dated from April 2002 to January 2003, to include the retirement examination, with no success.  

The Veteran has been notified several times that any service records concerning the right hip from 2002 forward, and his retirement examination, are not available.  Nevertheless, upon further review of the claims file, the evidence does include a September 2002 "Report of Medical Assessment" for purposes of separation from service.  The Veteran checked on this form that his overall health was "the same" since the last physical examination, which was identified as completed in August 2001.  (The August 2001 Report of Medical History and clinical evaluation report are also of record, with no indication of right hip problems at that time.)  In the September 2002 assessment, the Veteran denied having any injuries that caused him to miss more than three days of duty, having any medical treatment, or having any injury for which he did not seek treatment since the last evaluation.  The report indicates that the Veteran was not referred for further evaluation.  There remain no records reference the right hip during service, to include any physical therapy.  

The Veteran was afforded a VA examination in February 2012, which showed right hip symptoms.  In a March 2012 addendum opinion, the VA examiner opined that the Veteran had current right hip degenerative joint disease that was at least as likely as not related to service.  Nevertheless, the examiner stated in March 2012 that the service records documented complaint and evaluation for a right hip disorder.  As indicated above, the Veteran has reported receiving physical therapy and complaining of the right hip, but none of this is documented in the available service records.  The VA examiner also stated that a February 22, 2012, MRI showed degenerative joint disease.  In contrast, the initial VA examination report stated that imaging studies showed no arthritis or degenerative joint disease.  Any actual imaging results for the right hip (to include X-rays or MRI) are not of record.    

The Board regrets the additional delay; however, further development is necessary, given the mistaken reports concerning availability of certain service records, and the fact that the VA opinion appears to be based on evidence not of record or inaccurate facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (VA must ensure that any examination provided in developing a claim is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA records concerning the Veteran's right hip disorder, to include any x-ray or MRI results from February 2012.

2.  Thereafter, forward the entire claims file, including a copy of this remand and access to any records in electronic form, to the February 2012 VA examiner for an addendum opinion.  (If that individual is unavailable, forward the file to another appropriate examiner.  A full VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file should be noted in the report.  The examiner should respond to the following:

(a)  Clarify any current right hip disorder.  In particular, is there arthritis confirmed by imaging studies, or another current diagnosis?  

(b)  Was any currently diagnosed right hip disorder at least as likely as not (probability of 50 percent or more) incurred or caused by service?  Also, if right hip arthritis is shown, is it at least as likely as not that such disorder manifested to a compensable degree (to include based on painful motion) within one year after discharge, or by January 2004?  If possible, summarize the degree of symptoms at that time.  

(c)  In responding to each of the above, the examiner must provide a complete rationale for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

The examiner should consider the Veteran's lay reports, including as to a right hip injury and treatment during service in 2002, continuous symptoms since that time, and another right hip injury a few years after service.  

Service treatment records, including those summarized above, and any other medical evidence of record should also be considered.  

If the examiner chooses to reject the Veteran's statements, a reason must be provided.  The lay statements may not be rejected based solely on a lack of corroborating medical evidence.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

